1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     ANDREY MOTENKO
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     ANDREY MOTENKO,                                              No.    2:19-CV-00004-EFB
13

14                         Plaintiff,
                                                                  STIPULATION AND [proposed]
15                                                                ORDER FOR EXTENSION OF
                                                                  TIME TO FILE PLAINTIFF’S
16
          v.                                                      MOTION FOR SUMMARY
17   Andrew Saul,                                                 JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to September 12, 2019.
24
            This is a first extension, based on plaintiff’s counsel’s need to finish other briefing first.
25
     This request is made late (defendant filed the record July 5, 2019), but counsel has already begun
26
     this brief, will file it tomorrow, and has to deal with two other records filed at the same time as
27

28   this one, thus giving him three motions due at the same time.



                                             [Pleading Title] - 1
1

2
     Dated:     September 11, 2019                                 /s/ Jesse S. Kaplan
3
                                                                   JESSE S. KAPLAN
4                                                                  Attorney for Plaintiff

5

6
                                                                   McGREGOR W. SCOTT
7                                                                  United States Attorney
                                                                   DEBORAH LEE STACHEL
8                                                                  Regional Counsel, Region IX
9
                                                                   Social Security Administration

10
     Dated: September 11, 2019                                      /s/ per e-mail authorization
11                                                                 MARCELO ILLARMO
12                                                                 Special Assistant U.S. Attorney
                                                                   Attorney for Defendant
13

14

15
                                                   ORDER
16
              For good cause shown on the basis of this stipulation, the requested extension of
17

18   plaintiff’s time to file a motion for summary judgment brief is granted. Plaintiff shall file his

19   motion for summary judgment by September 12, 2019. The due date for defendant’s cross-
20
     motion is adjusted accordingly.
21
              SO ORDERED.
22

23
     Dated: September 12, 2019.

24

25

26

27

28



                                              [Pleading Title] - 2
